*771OPINION OF THE COURT
FLAHERTY, Chief Justice.
Appellee, a schoolteacher, was tried for indecent assault and corrupting the morals of a minor, and acquitted in a bench trial in the Philadelphia municipal court. He petitioned for expunction of his arrest record, which was granted by the court of common pleas. The Superior Court questioned the authority of Commonwealth v. Wexler, 494 Pa. 325, 330, 431 A.2d 877, 879 (1981), and affirmed the order of expungement on other grounds. We allowed this appeal to review the Superi- or Court’s application of Wexler and to examine the question of expungement of an arrest record in the context of an acquittal at trial.
The record of appellee’s bench trial in the municipal court discloses the following facts. Appellee, D.M., was employed as a substitute music teacher at a middle school in the Philadelphia school district. On February, 21, 1992, an incident occurred between appellee and a student. During the first period of the day, appellee was assigned a class consisting of students with disciplinary, social, and academic problems. During the first period, four students volunteered to assist appellee in cleaning and straightening up the classroom and office during a later period. The complainant, an eleven-year-old girl, and three other students arrived in the classroom during the third period. When they arrived, appellee was seated in his office, which had a door to the classroom and a large window which formed part of the wall between the office and the classroom. Appellee assigned the complainant to straighten up papers in his office while the other girls were to straighten up the classroom. Seated at his desk, appellee could see the girls in the classroom behaving disruptively, so he got up, passed behind the complainant in the two feet of space between the desk and the wall, and entered the classroom to control the girls.
The complainant testified that appellee touched her breast area and pushed up against her buttocks with his erect penis for several seconds when he left the office. She also testified that he apologized at the end of the class period, asking her not to mention it to anyone because he needed his job. Appel-lee testified categorically that he did not touch the girl inappropriately, and that he inadvertently bumped into her with his left hip on the way out of the office because the space was so confined. He testified that he thought nothing of it because his attention was focused on the girls misbehaving in the classroom. Only later in the period, when the complainant told him, ‘What you did was wrong,” did he remember the incident and apologize. The defense called seven character witnesses who testified that appellee had a reputation for veracity and for being a law-abiding citizen.
After hearing closing arguments by counsel, the court delivered the following verdict:
The court finds this case most difficult. Independently I find each witness to be credible. You can say how can he do that? Well, I’m impressed with both witnesses. Even though there is of course divergence in some of the story. The standard is beyond a reasonable doubt. I realize both witnesses are of a credible nature. The law is that character witnesses alone can create a reasonable doubt. And in this case a deciding factor [is] the character witnesses who have created a reasonable doubt in my mind. Therefore, I find you not guilty.
A month after this- acquittal, appellee petitioned the court of common pleas to expunge his arrest record. Following a hearing, the court granted the petition. The court stated:
I am going to grant it. He was found not guilty at trial. The defendant was found not guilty at trial after a full trial. We don’t know the reason for this not guilty, presumably it’s because the Commonwealth witnesses were not believed. The Commonwealth had an opportunity to fairly address the issue in the case, factual issue, present them and they had their day in court. A full day in court and there was a resolution by the finding of the not guilty. There is nothing else remaining other than the fact that there is an allegation which has been proven — not been proven rather, not been proven which is what this country is all about.
*772In its written opinion in support of the ex-pungement order, the court quoted the factors set forth in Commonwealth v. Wexler, 494 Pa. 325, 330, 431 A.2d 877, 879 (1981). The court held that the Commonwealth did not sustain its burden of overcoming appel-lee’s interest in expungement following his acquittal. Part of its reasoning was: “The stigma of an arrest for indecent assault and corrupting the morals of a minor is uniquely disproportionate to the [ease] with which such an accusation can be made.” Slip op. at 6, October 13,1993.
On appeal, the en banc Superior Court affirmed the expungement order. Commonwealth v. D.M., 444 Pa.Super. 299, 663 A.2d 792 (1995). The Superior Court’s application of Wexler, supra, is not entirely clear. In discussing Wexler, the court stated:
While it is true that Wexler espouses a balancing test that in some cases would include some • reconsideration of the “strength of the Commonwealth’s ease” and other trial factors, several aspects of the decision deserve consideration. 1) Wexler was dealing with expunction of records of petitioners whose criminal liability was extinguished by nol pros and not, as here, by acquittal at trial. 2) The approved language by Judge Spaeth in lati-no was from a concurring opinion with one joinder[1] and was also from a case where non-culpability was not established by verdict (nolle prosse after suppression of evidence).
.... We must be mindful that the law offers no greater absolution to an accused than acquittal of the charges, and that expunction of an arrest record, after being' found not guilty, is not a matter of judicial clemency. Under these circumstances, the courts should not undertake to carve out exceptions to the basic proposition that expunction should follow acquittal.
Commonwealth v. D.M., 444 Pa.Super. at 303-04, 663 A.2d at 794. We reiterate the authority of Wexler and the balancing test approved therein as the means of deciding petitions to expunge the records of all arrests which are terminated without convictions except in cases of acquittals.
Wexler set forth relevant factors, neither an exclusive nor an exhaustive catalogue, for an expungement court to consider:
These include the strength of the Commonwealth’s case against the petitioner, the reasons the Commonwealth gives for wishing to retain the records, the petitioner’s age, criminal record, and employment history, the length of time that has elapsed between the arrest and the petition to expunge, and the specific adverse consequences the petitioner may endure should expunction be denied.
Commonwealth v. Iacino, 270 Pa.Super. at 358, 411 A.2d at 759, quoted in Wexler, 494 Pa. at 330, 431 A.2d at 879.
The Superior Court opinion in this case distinguished the Wexler decision on the basis that Wexler involved the termination of a prosecution by nol pros, whereas this case involved an acquittal by the fact-finder following a trial. This court has never addressed an expungement in the context of an acquittal. We hold, in agreement with the reasoning of the Superior Court, that the Wexler balancing is unnecessary, indeed inappropriate, when a petitioner has been tried and acquitted.
The problem is in attempting to apply the first factor of Wexler — the strength of the Commonwealth’s case against the petitioner — after a trial which resulted in a verdict of acquittal. We regard it as improper to go behind a verdict of acquittal and purport to assess the strength of the prosecution’s case. A defendant enters a trial cloaked in the presumption of innocence and when the fact-finder reaches a verdict of acquittal, there is *773no justification to search for reasons to undermine the verdict. Such a defendant has achieved the strongest vindication possible under our criminal tradition, laws, and procedures; we hold that he is entitled to expunction of the arrest record.
All the factors listed in Wexler, and similar additional considerations,2 should be evaluated in expunction cases which are terminated without conviction for reasons such as nolle prosequi or ARD. In cases of acquittal, however, we hold that a petitioner is automatically entitled to the expungement of his arrest record.
The order of the Superior Court is affirmed.
NEWMAN, J., files a dissenting opinion which is joined by CASTILLE, J.

1. Although we agree generally with the Superior Court's opinion in this case, we expressly disagree with that portion of the opinion which suggests that Wexler may be less than authoritative because it quoted a concurring opinion in Commonwealth v. Iacino, 270 Pa.Super. 350, 411 A.2d 754 (1979). Although a concurring opinion with only one joinder does not bind the Superior Court, its precedential effect changes when it is expressly approved by this court. This court is free to adopt the reasoning set forth in any opinion by any judge in any court in any jurisdiction, whether written for a majority, a concurrence, or a dissent; when we do so, the source becomes irrelevant and the precedent is binding on all courts in the Commonwealth.


. The consequences of retention of an arrest record may be affected by the provisions of the Criminal History Record Information Act, 18 Pa. C.S. § 9101 et seq., effective January 1, 1980. This statute may affect the balancing of interests pertaining to expungement. The statute provides some, but not all, of the protection petitioners seek through expungement of arrest records.
For instance, 18 Pa.C.S. § 9121(b)(2) forbids criminal history record-keeping agencies from disseminating to an individual or noncriminal justice agency any record of an arrest which did not result in a conviction if it is more than three years old. Title 18 Pa.C.S. § 9124(b)(1) forbids licensing and certification boards from even considering arrests not resulting in convictions, regardless of their age, when acting on an application for a license, certificate, or permit. Title 18 Pa.C.S. § 9125 forbids any employer from denying employment on the basis of an arrest not resulting in conviction. Title 18 Pa.C.S. §§ 9181 and 9183 provide sanctions for violation of the statute, including administrative discipline, in-junctive relief, actual damages, attorney's fees, costs of litigation, and punitive damages.
These protections in the criminal history record statute may reduce the adverse effect of retaining an arrest record in some cases.